ORDER
The Disciplinary Review Board on June 27, 1997, having filed with the Court its decision concluding that JOAN GERTSACOV SMITH of CHERRY HILL, who was admitted to the bar of this *484State in 1974, should be suspended from the practice of law for a period of six months for her violations of RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate with client); RPC 1.16(d) (failure to turn over a client’s file and failure to return an unearned fee); and RPC 8.1(b) and Rule 1:20-3(g)(3) (failure to cooperate with the District Ethics Committee);
And the Disciplinary Review Board having further concluded that the Office of Attorney Ethics should conduct an audit of respondent’s attorney books and records; that prior to reinstatement to practice, respondent should demonstrate by competent psychological proof that she is fit to practice law; that respondent should not be reinstated to practice until she has paid a $500 monetary sanction imposed on her by the Court in 1996; and that on reinstatement, respondent should practice under supervision for a period of one year;
And good cause appearing;
It is ORDERED that JOAN GERTSACOV SMITH is hereby suspended from the practice of law for a period of six months, effective November 12, 1997, and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics shall conduct such audit of respondent’s attorney books and records as it deems appropriate; and it is further
ORDERED that no petition for reinstatement to practice be considered until respondent has paid in full the $500 monetary sanction imposed on her by the Court in 1996; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate by competent psychological proof that she is fit to practice; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
*485ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.